Citation Nr: 0201031	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-16 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for Post-
traumatic Stress Disorder (PTSD) prior to October 26, 1999.

2. Entitlement to a rating in excess of 50 percent for PTSD 
from October 26, 1999.

[An issue regarding entitlement to Chapter 35 benefits is 
addressed in a separate decision,]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
October 1977 and from March 1979 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased rating of 
30 percent for the veteran's service-connected PTSD, 
effective from the date of claim for increase, November 30, 
1998.  In April 2000, the RO further increased the rating to 
50 percent effective from October 26, 1999.

Inasmuch as the RO has assigned "staged" ratings for the 
veteran's PTSD, the issue has been re-characterized to 
reflect that both "stages" of PTSD are for consideration on 
appeal.


FINDING OF FACT

1.  Prior to October 26, 1999, the veteran's PTSD was 
manifested by symptoms producing occupational impairment with 
reduced reliability and productivity; deficiencies in most 
areas were not shown.

2.  Since October 26, 1999, the  PTSD has been manifested by 
symptoms reflecting deficiencies in most areas; symptoms of 
PTSD producing total occupational and social impairment have 
not been shown..


CONCLUSIONS OF LAW

1.  A 50 percent rating is warranted for PTSD prior to 
October 26, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2001).
2.  A 70 percent rating is warranted for PTSD from October 
26, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes extensive 
service medical records, VA examination records, and private 
medical records.  No outstanding evidence relevant to the 
issue on appeal has been identified by the claimant.  No 
further action is needed to satisfy VA's duty to assist the 
claimant.  Furthermore, the claimant has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed him what information or evidence is 
necessary to establish entitlement to the benefit sought and 
what evidence VA has obtained.  Where, as here, there has 
been substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).
Factual Background

The veteran's active duty included combat service in Vietnam.  
A rating decision in August 1990 granted service connection 
for PTSD and assigned a noncompensable rating. 

In correspondence received in November 1998, the veteran 
indicated he was seeking service connection for PTSD; this 
was interpreted as a claim for an increased rating.  On VA 
examination in January 1999, the veteran stated that 
following the initial diagnosis of PTSD in 1981, he "just 
'lived with it'" and sought no treatment.  He complained of 
flashbacks to his experiences as a sniper in Vietnam, sleep 
disturbances, nightmares, and a heightened startle reflex.  
He had memory and concentration problems.  He was depressed, 
and had suicidal thoughts when he learned of other health 
problems two months prior.  The examiner felt that the 
clinical results were elevated beyond what was expected for 
the level of functioning the veteran presented, and that the 
testing was seen as "making a point" that his psychological 
problems were serious.  The diagnosis was PTSD by history and 
examination, along with an adjustment disorder with mixed 
anxiety and depression due to worsening medical conditions.  
A Global Assessment of Functioning (GAF) score of between 50 
and 60 was assigned. 

On VA psychological examination in June 1999, the veteran 
reported that he had difficulty dealing with people, as he 
was distrustful and not social.  He complained of a bad 
temper and irritability, which had led to family discord and 
problems at work, including a demotion in his current job and 
being fired or asked to leave from all other post-service 
employment.  His activity was limited to watching TV and 
walking the dog.  He shook constantly.  Sleep was difficult, 
and he had flashbacks.  The veteran was alert and oriented, 
and no concentration problems were seen.  He was irritable at 
times.  PTSD and a probable major depressive disorder were 
diagnosed.  The GAF score was 54.  The examiner felt that the 
veteran's irritability, suspiciousness, and social withdrawal 
"appear serious enough to jeopardize his being able to hold 
a job for any significant period of time" unless he received 
treatment.
In October 1999, the veteran sought treatment at a veterans' 
center.  Sleep disturbance, impaired memory, and suicidal and 
homicidal ideation without intent were noted.  He complained 
of flashbacks, marital difficulty, and lost jobs due to 
conflict with authority figures, such as employers.  In his 
current job, he had been demoted because of a physical 
confrontation with an employee.   He reported a numbing of 
feelings.  The examiner observed that the veteran exhibited a 
depressed affect.  Memory was impaired, and he was severely 
depressed.  PTSD with severe symptoms was diagnosed.  The GAF 
score was 45.

The veteran was evaluated by a private psychiatrist in March 
2000.  He reported a history of sleep disturbance, 
flashbacks, and difficulty with concentration and memory 
since 1981.  He was married for 28 years, but separated three 
times.  The examiner described the veteran as depressed and 
very irritable.  He was oriented in two spheres.  Recent 
memory was poor; concentration was good.  He heard voices 
from Vietnam almost daily, and was guarded in social 
situations, which he avoided.  He sat with his back to the 
wall.  He denied active suicidal thoughts.  He limited 
excursions from his home to doctors' visits, trips to the 
Post Office, and walking his dog.  PTSD, major depression, 
and alcohol abuse in full remission were diagnosed.  The GAF 
score was 45.  The examiner opined that the veteran's 
functioning was "very limited."  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diagnostic Code 9411, for PTSD, provides that a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms... OR any serious impairment 
in social, occupational, or school functioning...."  A 51-60 
score indicates "moderate symptoms...OR any moderate 
difficulty in social, occupational, or school functioning...."

Addressing first matter of the rating from November 1998 to 
October 1999, the evidence shows that the veteran complained 
of a heightened startle reflex, sleep disturbances, 
flashbacks, social discomfort, memory and concentration 
problems, depression and suicidal ideation, and irritability.  
Examiners assigned GAF scores in the 50 range; one examiner 
noted that the veteran's functioning was higher than expected 
for the reported symptoms.  A second examiner noted that 
treatment was effective in maintaining the veteran's 
occupational functioning.

While these symptoms and their severity do not fully satisfy 
the criteria for a 50 percent rating, they approximate those 
criteria.  Occupational and social impairment with reduced 
reliability and productivity is reflected by the fact that he 
was demoted in his job and had family discord due to 
irritability, suspiciousness, and withdrawal.  Consequently a 
50 percent rating is warranted.  See 38 C.F.R. § 4.7.  
However, a rating in excess of 50 percent is not warranted 
prior to October 26, 1999.  The next higher rating, 70 
percent, requires deficiencies in most areas.  Such a level 
of impairment was not shown prior to October 26, 1999  While 
he did have suicidal ideation, it; along with depression; was 
linked to discovery of health problems.  Irritability and 
suspiciousness were noted, but the veteran maintained regular 
employment.  Other symptoms, such as illogical, obscure or 
irrelevant speech; obsessional rituals; spatial 
disorientation; or neglect of personal appearance and hygiene 
were not shown.  

The next matter for consideration is the rating for the 
period from October 26, 1999.  Beginning in October 1999, the 
GAF score assigned the veteran dropped to the middle 40's.  
More significantly, he has shown functional impairment in 
more areas.  On October 1999 examination the veteran reported 
homicidal ideation (albeit without intent).  He reported a 
numbing of feelings.  His affect was described as depressed.  
On examination in March 2000 there were complaints of 
disorientation and auditory hallucinations, and some memory 
problems were noted.  Functioning was limited.  Medication 
was recommended.  Such symptoms reflect deficiencies in most 
areas, warranting a 70 percent rating.  

However, a 100 percent rating for PTSD is not warranted.  
Such a rating requires total occupational and social 
impairment due to symptoms such as gross impairment of 
thought processes; persistent hallucinations and delusions; 
grossly inappropriate behavior; persistent danger of hurting 
one's self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss for names of relatives, occupation, or one's 
own name.  Here, the veteran retains the ability to function 
(albeit in reduced capacity) in the everyday setting.  There 
is no gross impairment of thought or inappropriate behavior.  
Persistent delusions or hallucinations are not shown.  He 
engages in activities of daily living.  He maintains 
(somewhat relaxed) personal hygiene; is oriented to time and 
place; and does not exhibit memory loss  for names of 
relatives or self.  There is no persistent danger that he 
will hurt himself or others.  These symptoms shown do not 
meet or approximate the criteria for a 100 percent rating.


ORDER

A 50 percent rating for PTSD is granted for the period of 
time prior to October 26, 1999, subject to the regulations 
governing payment of monetary awards.  A 70 percent rating 
for PTSD is granted from October 26, 1999, subject to the 
regulations governing payment of monetary awards.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

